     Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 1 of 13
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                June 22, 2020
                    IN THE UNITED STATES DISTRICT COURT                      David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

SAM GRIFFIN,                                §
                                            §
               Petitioner,                  §
                                            §
v.                                          §         CIVIL ACTION NO. H-19-4233
                                            §
LORIE DAVIS,                                §
                                            §
               Respondent.                  §


                             MEMORANDUM OPINION AND ORDER

        Petitioner, a state inmate proceeding pro se, filed this section 2254 habeas

lawsuit challenging his conviction and twenty-year sentence for sexual assault.

Respondent filed a motion for summary judgment (Docket Entry No. 11), to which

petitioner filed a response (Docket Entry No. 13).

       Having reviewed the motion, the response, the record, and the applicable law, the

Court GRANTS the motion for summary judgment and DISMISSES this case for the

reasons that follow.

                                  Background and Claims

       A criminal complaint was sworn out against petitioner in 2015 for his 2002 sexual

assault of the complainant in Harris County, Texas.        Petitioner was subsequently

indicted, and he pleaded guilty to the charges on January 8, 2018. The trial court

sentenced him to 20 years’ imprisonment pursuant to a plea bargain agreement. His

direct appeal was dismissed for lack of jurisdiction. Petitioner’s application for state
    Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 2 of 13




habeas relief, filed with the state trial court on February 1, 2019, was denied without a

written order by the Texas Court of Criminal Appeals on September 25, 2019.

       Petitioner raises the following grounds for habeas relief in this petition:

       (1)    his conviction is invalid because the State did not indict him prior to
              expiration of limitations governing criminal cases; and

       (2)    trial counsel was ineffective in failing to raise the limitations issue
              or object to the prosecution’s altered limitations evidence.

       Respondent argues that the claims lack merit and should be summarily dismissed.

                             The Applicable Legal Standards

       Habeas Review

       This petition is governed by the applicable provisions of the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA). 28 U .S.C. § 2254. Under AEDPA,

federal habeas relief cannot be granted on legal issues adjudicated on the merits in state

court unless the state adjudication was contrary to clearly established federal law as

determined by the Supreme Court, or involved an unreasonable application of clearly

established federal law as determined by the Supreme Court. Harrington v. Richter, 562

U.S. 86, 98–99 (2011); Williams v. Taylor, 529 U.S. 362, 404–05 (2000); 28 U.S.C. §§

2254(d)(1), (2). A state court decision is contrary to federal precedent if it applies a rule

that contradicts the governing law set forth by the Supreme Court, or if it confronts a set

of facts that are materially indistinguishable from such a decision and arrives at a result

different from the Supreme Court’s precedent. Early v. Packer, 537 U.S. 3, 7–8 (2002).



                                              2
    Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 3 of 13




       A state court unreasonably applies Supreme Court precedent if it unreasonably

applies the correct legal rule to the facts of a particular case, or unreasonably extends a

legal principle from Supreme Court precedent to a new context where it should not

apply, or unreasonably refuses to extend that principle to a new context where it should

apply. Williams, 529 U.S. at 409. In deciding whether a state court’s application was

unreasonable, this Court considers whether the application was objectively unreasonable.

Id. at 411. “It bears repeating that even a strong case for relief does not mean the state

court’s contrary conclusion was unreasonable.” Richter, 562 U.S. at 102. As stated by

the Supreme Court in Richter,

       If this standard is difficult to meet, that is because it was meant to be. As
       amended by AEDPA, § 2254(d) stops short of imposing a complete bar on
       federal court relitigation of claims already rejected in state proceedings. It
       preserves authority to issue the writ in cases where there is no possibility
       fairminded jurists could disagree that the state court’s decision conflicts
       with this Court’s precedents. It goes no farther. Section 2254(d) reflects
       the view that habeas corpus is a “guard against extreme malfunctions in the
       state criminal justice systems,” not a substitute for ordinary error
       correction through appeal.

Id., at 102–03 (emphasis added; internal citations omitted).

       AEDPA affords deference to a state court’s resolution of factual issues. Under 28

U.S.C. § 2254(d)(2), a decision adjudicated on the merits in a state court and based on a

factual determination will not be overturned on factual grounds unless it is objectively

unreasonable in light of the evidence presented in the state court proceeding. Miller–El

v. Cockrell, 537 U.S. 322, 343 (2003).       A federal habeas court must presume the

underlying factual determination of the state court to be correct, unless the petitioner

                                             3
    Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 4 of 13




rebuts the presumption of correctness by clear and convincing evidence. 28 U.S.C. §

2254(e)(1); see also Miller–El, 537 U.S. at 330–31.

       Summary Judgment

       In deciding a motion for summary judgment, the district court must determine

whether the pleadings, discovery materials, and the summary judgment evidence show

that there is no genuine issue as to any material fact and that the moving party is entitled

to judgment as a matter of law. FED. R. CIV. P. 56(c). Once the movant presents a

properly supported motion for summary judgment, the burden shifts to the nonmovant to

show with significant probative evidence the existence of a genuine issue of material

fact. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000).

       While summary judgment rules apply with equal force in a section 2254

proceeding, the rules only apply to the extent that they do not conflict with the federal

rules governing habeas proceedings. Therefore, section 2254(e)(1), which mandates that

a state court’s findings are to be presumed correct, overrides the summary judgment rule

that all disputed facts must be construed in the light most favorable to the nonmovant.

Accordingly, unless a petitioner can rebut the presumption of correctness of a state

court’s factual findings by clear and convincing evidence, the state court’s findings must

be accepted as correct by the federal habeas court. Smith v. Cockrell, 311 F.3d 661, 668

(5th Cir. 2002), overruled on other grounds by Tennard v. Dretke, 542 U.S. 274 (2004).




                                             4
   Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 5 of 13




                                  Untimely Indictment

      In his first claim for habeas relief, petitioner argues that his conviction is invalid

because it was barred by the ten-year state statute of limitations for sex offenses. He

states that, because the alleged offense took place in 2002, his indictment in 2015 was

untimely.

      The state trial court rejected this claim on collateral review and made the

following relevant findings of fact and conclusions of law:

      5.     Applicant’s first ground for relief alleges his case was charged
             outside the statute of limitations.

                                     *    *       *   *

      7.     The ten year statute of limitations for sexual assault is removed “if
             during the investigation of the offense biological matter is collected
             and subjected to forensic DNA testing and the testing results show
             that the matter does not match the victim or any other person whose
             identity is readily ascertained.” TEX. CODE CRIM. PROC. Art.
             12.01(1)(C).

      8.     A sexual assault kit was completed near the time of the offense.
             When the kit was tested, it generated a CODIS match for Applicant.

      9.     The complainant in the instant case did not know Applicant, and as
             such, Applicant’s identity could not be “readily ascertained.”

      10.    Applicant’s case is within the exception created by 12.01(1)(C),
             therefore the case was not charged outside the statute of limitations.

(Docket Entry No. 12-6, pp. 36–37, record citations omitted). The Texas Court of

Criminal Appeals denied habeas relief without a written order. (Docket Entry No. 12-5.)




                                              5
    Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 6 of 13




       Petitioner’s claim that his criminal charges were barred by state limitations does

not raise a cognizable federal habeas claim. Federal habeas relief under section 2254 is

available only if a petitioner shows that he is in custody in violation of the Constitution

or other federal law. 28 U.S.C. § 2254(a). It is well settled that federal habeas relief will

not issue to correct errors of state constitutional, statutory, or procedural law, unless a

federal issue is also present. Estelle v. McGuire, 502 U.S. 62, 67–68 (1991); West v.

Johnson, 92 F.3d 1385, 1404 (5th Cir. 1996). By basing his claim on the alleged

violation of a state law, petitioner raises no violation of federal law.

       The state court expressly found that petitioner’s criminal proceedings were not

barred by state limitations. To grant habeas relief in this instance would require this

Court to find that the Texas Court of Criminal Appeals, Texas’s highest state court of

criminal jurisdiction, incorrectly interpreted and applied its own state criminal laws.

This, the Court cannot do. In the course of reviewing state criminal convictions in

federal habeas proceedings, a federal court does not sit as a super state appellate court to

review and correct alleged errors of state law. See Estelle v. McGuire, 502 U.S. 62,

67–68 (1991); Lewis v. Jeffers, 497 U.S. 764, 780 (1990).

         Petitioner also vaguely argues that his criminal prosecution violated his ex post

facto protections because he was prosecuted for a criminal offense that was barred by

limitations. However, the state court determined that limitations had not expired under

state law. As previously stated, this underlying determination as to the state limitations

issue cannot be reviewed by the Court. Thus, petitioner’s indictment, prosecution, and

                                              6
       Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 7 of 13




conviction do not constitute federal ex post facto violations premised on a limitations

bar.

         Nor does petitioner establish that art. 12.01(1)(C) of the Texas Code of Criminal

Procedure itself violated his ex post facto protections. The Supreme Court has long

defined an ex post facto violation as follows:

         It is settled, by decisions of this Court so well known that their citation
         may be dispensed with, that any statute which punishes as a crime an act
         previously committed, which was innocent when done; which makes more
         burdensome the punishment for a crime, after its commission, or which
         deprives one charged with crime of any defense available according to law
         at the time when the act was committed, is prohibited as ex post facto.

Beazell v. Ohio, 269 U.S. 167, 169–170 (1925); see also Dobbert v. Florida, 432 U.S.

282, 292 (1977). The state statutory exception in art. 12.01(1)(C), as relied upon by the

state habeas court, took effect on September 1, 2001, prior to petitioner’s 2002 sexual

assault of complainant. See Ex parte Montgomery, 2017 WL 3271088, *1–2 (Tex. App

– Houston [14th Dist.] 2017, pet. ref’d). Consequently, petitioner does not establish that

the state statute constituted an ex post facto law in application to his case.

         The state court denied habeas relief on petitioner’s claims. Petitioner fails to

show that the state court’s determination was contrary to, or involved an unreasonable

application of, federal law or was an unreasonable determination of the facts based on

the evidence in the record. Respondent is entitled to summary judgment dismissal of this

claim.




                                              7
    Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 8 of 13




                         Ineffective Assistance of Trial Counsel

       In his second claim for federal habeas relief, petitioner argues that his trial

counsel was ineffective in violation of the Sixth Amendment.

       The Sixth Amendment to the United States Constitution guarantees a criminal

defendant the right to the effective assistance of counsel. U.S. CONST. amend. VI. A

federal habeas petitioner’s claim that he was denied effective assistance of counsel is

measured by the standards set out in Strickland v. Washington, 466 U.S. 668 (1984). To

assert a successful ineffectiveness claim, a petitioner must establish both constitutionally

deficient performance by counsel and actual prejudice as a result of counsel’s deficient

performance. Id. at 687. The failure to demonstrate either deficient performance or

actual prejudice is fatal to an ineffective assistance claim. Green v. Johnson, 160 F.3d

1029, 1035 (5th Cir. 1998).

       A counsel’s performance is deficient if it falls below an objective standard of

reasonableness.    Strickland, 466 U.S. at 688.       In determining whether counsel’s

performance was deficient, judicial scrutiny must be highly deferential, with a strong

presumption in favor of finding that trial counsel rendered adequate assistance and that

the challenged conduct was the product of a reasoned trial strategy. West v. Johnson, 92

F.3d 1385, 1400 (5th Cir. 1996). To overcome this presumption, a petitioner must

identify the acts or omissions of counsel that are alleged not to have been the result of

reasonable professional judgment. Wilkerson v. Collins, 950 F.2d 1054, 1065 (5th Cir.

1992). However, a mere error by counsel, even if professionally unreasonable, does not

                                             8
    Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 9 of 13




warrant setting aside the judgment of a criminal proceeding if the error had no effect on

the judgment. Strickland, 466 U.S. at 691.

       Actual prejudice from a deficiency is shown if there is a reasonable probability

that, but for counsel’s unprofessional error, the result of the proceeding would have been

different. Id. at 694. To determine prejudice, the question focuses on whether counsel’s

deficient performance renders the result of the trial unreliable or the proceeding

fundamentally unfair. Lockhart v. Fretwell, 506 U.S. 364, 372 (1993). In that regard,

unreliability or unfairness does not result if the ineffectiveness does not deprive the

petitioner of any substantive or procedural right to which he is entitled. Id.

       Petitioner claims that counsel was ineffective in the following instances.

       Failure to Raise Limitations Bar

       Petitioner faults trial counsel for failing to raise the limitations issue, and contends

that an objection or argument based on a limitations bar would have been granted and he

would not have been convicted.

       The state trial court rejected this claim on collateral review and made the

following relevant findings of fact and conclusions of law:

       6.     Applicant’s second ground for relief alleges ineffective assistance
              of counsel for failing to object to the violation of the statute of
              limitations.

                                       *    *       *   *

       11.    An objection to the statute of limitations by trial counsel would not
              have been successful.


                                                9
   Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 10 of 13




       12.    Applicant fails to show that the trial judge would have committed
              error in overruling objections to the statute of limitations if they
              were made.

       13.    Applicant fails to show trial counsel’s representation fell below an
              objective standard of reasonableness in any way and that, but for
              counsel’s alleged deficiencies, there is a reasonable probability that
              the result of the proceeding would have been different.

       14.    Based on the totality of the representation and the particular
              circumstances of the case, trial counsel provided Applicant with
              reasonably effective assistance of counsel.

(Docket Entry No. 12-6, pp. 33–34, citations omitted.) The Texas Court of Criminal

Appeals denied habeas relief without a written order. (Docket Entry No. 12-5.)

       To prevail on a claim for ineffective assistance of trial counsel predicated on a

failure to raise a certain argument or objection, a habeas petitioner must show that, had

counsel raised the argument or objection, the state court would have granted it. Trial

counsel is not ineffective in failing to raise groundless objections or arguments. United

States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994) (holding that prejudice cannot result

from the failure to make a meritless objection or to urge a meritless argument); Smith v.

Puckett, 907 F.2d 581, 585 n. 6 (5th Cir. 1990) (noting that prejudice does not issue from

the failure to raise a legally meritless claim). As shown above, the state trial court on

collateral review found that “[a]n objection to the statute of limitations by trial counsel

would not have been successful.” Petitioner has not shown that counsel’s objection

based on limitations would have been successful. The state trial court further found that

petitioner “fail[ed] to show that the trial judge would have committed error in overruling


                                            10
   Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 11 of 13




objections to the statute of limitations if they were made.” Petitioner has not shown that

the trial court would have committed reversible error in denying counsel’s objection

based on limitations. Consequently, petitioner establishes neither deficient performance

nor actual prejudice under Strickland.

       The state court rejected petitioner’s claims of ineffective assistance and found that

trial counsel was not ineffective.       Petitioner fails to show that the state court’s

determination was contrary to, or involved an unreasonable application of, Strickland or

was an unreasonable determination of the facts based on the evidence in the record.

Respondent is entitled to summary judgment dismissal of this claim.

       Failure to Object to Altered Evidence

       Petitioner next claims that counsel should have brought to the trial court’s

attention evidence showing that law enforcement authorities and prosecutors knew he

was the alleged perpetrator at the time of the offense in 2002. Petitioner raises this

argument in order to establish error by the state court in finding that his identity could

not be “reasonably ascertained.” According to petitioner, this would then show that the

ten-year limitation barred his prosecution because Texas Code of Criminal Procedure

Art. 12.01(1)(C) would not apply.

       Reduced to its essential terms, petitioner’s claim again attempts to show that the

state court erred in determining that his prosecution was not barred by state limitations.

This Court has already held that it cannot re-examine the state court’s interpretation and

application of state law, particularly as to the criminal limitations findings. As with his

                                             11
   Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 12 of 13




earlier claim, petitioner does not establish that, had counsel raised these objections and

arguments, the state trial court would have granted them.

       Regardless, petitioner’s claim that the prosecution altered evidence in order to

negate the limitations bar is conclusory and not supported in the record. Petitioner

claims in his response that a Harris County prosecutor and a Houston police officer, D.R.

Daniel, swore out a complaint and probable cause affidavit on August 27, 2002,

testifying that they believed petitioner had sexually assaulted the complainant on August

27, 2002. Petitioner further claims that police officers presented the complainant with a

photo array shortly after the offense, and that the array included a picture of petitioner.

No such documents appear in the state court record, and the complaint and probable

cause affidavit appearing in the state court record are dated March 14, 2015. (Docket

Entry No. 12-4, p. 8–9.) The prosecutor and Officer Daniel stated in the document that,

as of that date – March 14, 2015 – they believed that petitioner had committed the

offense of August 27, 2002. Nothing in the record shows that the prosecutor and Officer

Daniel had believed, as of August 27, 2002, that petitioner had committed the offense.

Moreover, no photo array appears in the state court record before this Court, although

Officer Daniel states in the probable cause affidavit that he presented a photo array to the

complainant on January 28, 2015, and that she identified petitioner.

       Petitioner alleges that the prosecution altered the records to hide the fact that

limitations had run. His allegations are conclusory and unsupported in the record, and

are insufficient to preclude the granting of summary judgment in favor of respondent.

                                            12
   Case 4:19-cv-04233 Document 14 Filed on 06/22/20 in TXSD Page 13 of 13




As petitioner presents no probative summary judgment showing that the prosecution

altered records or “hid the truth,” he fails to show that trial counsel was ineffective in not

raising the issue of altered evidence.

       The state court rejected petitioner’s claims of ineffective assistance and found that

trial counsel was not ineffective.       Petitioner fails to show that the state court’s

determination was contrary to, or involved an unreasonable application of, Strickland or

was an unreasonable determination of the facts based on the evidence in the record.

Respondent is entitled to summary judgment dismissal of this claim.

                                         Conclusion

       Respondent’s motion for summary judgment (Docket Entry No. 11) is

GRANTED and this lawsuit is DISMISSED WITH PREJUDICE. Any and all pending

motions are DENIED AS MOOT. A certificate of appealability is DENIED.

       Signed at Houston, Texas, on June 22, 2020.




                                                          Gray H. Miller
                                                   Senior United States District Judge




                                             13
